 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 19 Hotel, Motel, Restaurant Employees andBartenders Union, AFL-CIO and Local 19 Mem-bers for a Democratic Union and Office and Profes-sional Employees Union Local 29. Cases 32-CA--450 and 32-CA 502January 25. 1979DECISION AND ORDERBy CHAIRMAN FANNINCG AND MEMBERS JNKINSANI) P:N E.LOOn September 15, 1978, Administrative Law JudgeWilliam J. Pannier III issued the attached Decisionin this proceeding. Thereafter. Respondent filed ex-ceptions and a supporting brief, the General Counselfiled an answering brief, and Local 19 Members for aDemocratic Union, the Charging Party, filed a replybrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings' andconclusions of the Administrative Law Judge and toadopt his recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Local 19 Hotel, Motel,Restaurant Employees and Bartenders Union, AFLCIO, San Jose, California, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.IRespondent has excepted to certain credibilit. findings made bh theAdministragive law Judge. It is the Board's established polic not to o,er-rule an Administrative Law Judge's resolutions with respect to credibhlit,unless the clear preponderance of all ,of the relevant evidence convince usthat the resolutions are incorrect. Siandard I)ri Wall Prodmris., /( .91NLRB 544 (1950), enfd. 188 F.2d 362 (3d (Cir. 1951). We have carefullsexamined the record and find no basis for reversing his findings.Respondent also contends that the Administrative Law Judge improperlNtreated the evidence adduced by "supplling] missing evidence" to supporthis findings and conclusions and therebs exhibited bias and prejudiceagainst Respondent. We find this allegation otally without merit LUpon fulland careful consideration of the record, we perceive nothing to, indicate thatthe Administrative Law Judge prejudged the case, made prejudicial rulings.improperly treated the evidence adduced. or demonstrated bias against Re-spondent in his analysis and discussion of the evidence. or oiheri se240 NLRB No. 45APPENDIXNOTICE To EMPLo()\:LESPosT BY ORI)ER OF IHENAIIONAL LABOR RELAIIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activities,except to the extent that the employees' bar-gaining representative and employer have acollective-bargaining agreement which impos-es a lawful requirement that employees be-come union members.In recognition of these rights, we hereby notifyour employees that:WE WILL No' take pictures of employees en-gaged in picketing or in other protected concert-ed activities.WE WILL Not discharge or otherwise discrimi-nate against employees with regard to their hireor tenure of employment or any term or condi-tion of employment for engaging in activities onbehalf of a labor organization or for engaging inactivity protected by Section 7 of the Act.WeI WIL.L NO[ refuse to reinstate unfair laborpractice strikers upon their unconditional appli-cations to return to work and we WILL. NOT refuseto reinstate any strikers who have not been per-manently replaced by the time of their uncondi-tional applications to return to work.Wt Wll.l. NOI refuse to recognize and bargaincollectively with Office and Professional Em-ployees Union Local 29. as the exclusive bar-gaining representative of the employees in thefollowing appropriate bargaining unit:All office clerical employees employed at our1121 E. Santa Clara, San Jose, California, fa-cility; excluding all other employees, guards,and supervisors within the meaning of theAct.Wit wIL. NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights under Section 7 of the Act.WE WILL. offer Robert Shilling, Esther Adcock,JoAnne Arvieson, and Lillian Albanoski imme-diate and full reinstatement to their former posi- BARTENDERS LOCAL 19241tions of employment, dismissing, if necessar,anyone who may have been hired or assigned toperform the work that Shilling and Adcock hadbeen performing prior to October 7, 1977, andthat Arvieson and Albanoski had been perform-ing prior to October 12, 1977, or, if their formerpositions no longer exist, to substantially equiva-lent positions, without prejudice to their senior-ity or other rights and privileges previously en-joyed, and make them and Carol Chace, for theperiod October 7, 1977, to February 27, 1978,whole for any loss of pay they may have suf-fered as a result of our discrimination.WE WILL destroy any pictures of picketing em-ployees taken between October 12 and 26, 1977.WE WILL, upon request, recognize and bargain,effective as of October 21. 1977, with Office andProfessional Employees Union Local 29, as thecollective-bargaining representative of the em-ployees in the appropriate unit described aboverespecting rates of pay, wages, hours of employ-ment, or other terms and conditions of employ-ment, and, if an understanding is reached, em-body such understanding in a signed agreement.LOCAL 19 HOTEL.. MOTEL. RESTAURANTEMPLOYEES AND BARTENDERS UNION. AFLCIODECISIONSTATEMENT OF THE CASEWILLIAM J PANNIER III, Administrative Law Judge: Thismatter was heard by me in Oakland, California, on April24 through 28, 1978. On December 30, 1977,' the RegionalDirector for Region 32 of the National Labor RelationsBoard, herein called the Board, issued an order consolidat-ing cases, consolidated complaint, and notice of hearing,2alleging violations of Section 8(a)(1), (3), and (5) of theNational Labor Relations Act, as amended, 29 U.S.C., §151, et seq., herein called the Act.IUnless otherwise stated, all dates occurred in 1977.2 This was based upon a charge filed in C(ase 32-CA-450 bs Office andProfessional Employee. Union Local 29. herein called Local 29. on October10. which was amended on December 27. and a charge filed in ase 32CA-502 by Local 19 Members for a Democratic Union on October 27.which was amended on December 5. Although afidasits of service "bhpostpaid registered mail" were produced with respect to both originalcharges. no return receipt was offered to show receipt b Local 19 Hotel.Motel, Restaurant Employees and Bartenders Union. AF. (10. hereincalled Respondent, of the original charge in C(ase 32- CA 502. Nevertheless.a return receipt was produced for the first amended charge In that case, andRespondent concedes the authenticity of the signature thereon. Since theunfair labor practices alleged in the complaint occurred within the 6-monthperiod prior to the filing of the first amended charge in (ase 32 ('A 502.the absence of a return receipt for the originall charge in hat case raises nomaterial issue.All parties have been afforded full opportunity to ap-pear. to introduce evidence, to examine and cross-examinewitnesses, and to file briefs. Based upon the entire record.3upon the briefs filed on behalf of the parties. and upon myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACTI JRISDI(TIONAt all times material, Respondent has been a labor orga-nization affiliated with Hotel and Restaurant Employeesand Bartenders International Union. AFL-CIO, hereincalled International, with its principal place of business atSan Jose. California, where it is engaged in organizing un-represented employees and in representing its membersand other employees in collective bargaining with variousemployers concerning wages, hours, and other terms andconditions of employment. During the past calendar year.in the course and conduct of its business operations, Re-spondent received gross income in excess of $500,000 andpaid in excess of $50,000 in dues received from its membersto International, which is located in Cincinnati, Ohio.Therefore, I find, as admitted in the answer, that at alltimes material, Respondent has been an employer engagedin commerce and in a business affecting commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II THE LABOR ORGANIZATION INVOLVEDAt all times material, Local 29 has been a labor organi-zation within the meaning of Section 2(5) of the Act.III THE ALLEGED UNFAIR LABOR PRACTICESA. Issues and ContentionsIn 1977, Respondent's associationwide collective-bar-gaining agreement expired on May 31. There were approxi-mately 20 to 22 employers in the association, employing atotal of between 2,200 ans 2,400 employees represented byRespondent. The "me-too" agreements with individual es-tablishments were also scheduled to expire on May 31.Traditionally, membership declines during contract years,as the expiration of agreements makes possible the filing ofdecertification petitions and as organizing activities areabated to concentrate on negotiating new agreements. Theyear 1977 proved no exception for Respondent in this re-gard. For, by the end of April, Respondent's membershiphad declined from 5,098 on December 31, 1976, to 5,056.But by May 30, an additional 100 members had been lost.leaving Respondent's membership at 4,956 in number. ByJune 30, membership had declined to a total of 4,789. Theend of each succeeding month showed further reductions:to 4,665 by the end of July, to 4,408 by the end of August,to 4,277 by the end of September, to 4.198 by the end ofOctober, to 4,147 by the end of November, and to 4.121 bythe end of December.Respondentl' unopposed motion to correct transcrlpl is herebh grantedand the transcrlpt is hereby correctedBARTENDERS LOCAL 9 241..-.. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn an effort to reduce expenses. at Respondent's execu-tive board meeting on August 3, Financial Secretary-Trea-surer Ron Davis recommended that the organizing com-mittee consisting of Director of Organizing RobertShilling and organizer Esther Adcock, who had been work-ing in the office at the time, but who had previously beenan organizer and who had continued helping Shilling on apart-time basis as needed be eliminated, that the clericalstaff be further reduced by eliminating the least senior cler-ical employee, Carol Chace, and that two of Respondent'sfive districts one serviced by Staff Representative DonGerber and the other serviced by Staff Representatives JoeSantamaria and Lillian Albanoski-be consolidated, withAlbanoski being transferred to the office to perform thework which Adcock and Chase were then performing.The executive board approved these recommendations.However, when the issue of these recommendations wasraised at the general membership meetings during the fol-lowing week, the membership voted to reject them, not-withstanding the explanation of Respondent's president,Frank Marolda, that Respondent had been encounteringeconomic difficulties and could not continue to employ theexisting number of employees. As a result, Respondent'semployment complement continued to consist of Maroldaas president, Davis as both financial secretary-treasurerand staff representative for one district, Staff Representa-tives Gerber, Santamaria, Albanoski, Vince Curci, andJack Waller, Office Manager Betty Krueger, Director ofOrganizing Shilling, and office employees Adcock, Chace,and JoAnne Arvieson.On September 1, Adcock contacted Allison Main, Local29 representative, concerning the possibility of organizingthe four office employees (Krueger, Chace, Arvieson, andherself). During a luncheon meeting on September 16,Main gave Adcock authorization cards and all four of thewomen signed cards, according to the dates on the cards,that same day at Respondent's San Jose office. The signedcards were mailed to Main, who then filed the representa-tion petition in Case 32-RC-134, seeking an election in aunit of all clerical and office employees employed by Re-spondent. The parties stipulated that Respondent receiveda copy of the petition from the Board on October 3.Two nights later, at the monthly executive board meet-ing, it was decided that Respondent's economic conditionwarranted renewal of the approval given previously by theboard to Davis' August recommendations. This decisionwas then implemented on October 7 when Shilling, Ad-cock, and Chace were each given a letter stating:With deep and sincere regrets, I have to notify youthat effective October 7, 1977, your employment withLocal 19 is terminated.The unfortunate problem that we have is simply oneof financial difficulty arising from the recent markedloss of membership in the Local.Hopefully, when our current contract signing andnegotiations are concluded, we will be able to effect areversal in the membership figure, so as to be able toonce again ask you to join our staff. But the immedi-ate situation is such that the organization simply can-not take a chance at the immediate moment becauseof the extreme potential of financial consequences.Your dedicated service to the Local and to the peo-ple we represent has been most appreciated by all.The General Counsel contends that by doing so, Respon-dent violated Section 8(a)(3) and (I) of the Act. Respon-dent, conversely, contends that its decision with regard tothese three employees had in no way been influenced byLocal 29's campaign, but that it had been based exclusivelyupon its need to effect a saving in its expenses in light of itsdiminished income due to declining membership.Upon learning of these events, Main sought and ob-tained authorization of the Santa Clara County CentralLabor Council, herein called Council, to commence strikeactivity against Respondent. Though notified that theCouncil intended to conduct a hearing on granting strikesanction to Local 29, Marolda had a conflicting commit-ment and when his effort to obtain a postponement of thehearing was unsuccessful, he did not designate an alternateto act in his stead, but chose to ignore the hearing and toleave Respondent unrepresented. Thus, on October 12,picketing commenced at Respondent's facility. It contin-ued until the close of business on October 21, by whichtime the Council, by virtue, in part, of intervention by In-ternational, had reversed its decision to sanction the strike.During the picketing, the picket line had been respectedby Office Manager Krueger, by Arvieson, and by Albano-ski, who, on October 6, had been directed by Marolda toreport to the office regularly to work on a special projectwith Davis. Based upon the contention that the picketinghad been occasioned, at least in part, by the unlawful ter-minations of Shilling, Adcock, and Chace, the GeneralCounsel contends that the strike had been an unfair laborpractice strike and that as sympathy strikers, Arvieson andAlbanoski must be considered to have been unfair laborpratice strikers.4Moreover, as detailed further below, onone of the days of the strike, Davis had taken photographsof some of the pickets. The General Counsel contends thatthis conduct violated Section 8(a)( ) of the Act.On October 20, Main dispatched a mailgram to Respon-dent which stated: "Please advise if possibility of signedtrade union agreement. We would be prepared to pull pick-ets and leave question of termination with NLRB. I may bereached (415) 653-9614." Respondent, which received themailgram the following day, contends that Local 29 there-by withdrew any unfair labor practice object which thestrike might previously have involved.On Monday, October 24, Albanoski and Arvieson, in thecompany of a number of others, returned to Respondent'soffice. Respondent, however, declined to permit them toresume working, contending, in this proceeding, that theyhad been replaced and that, in any event, their conduct of4 Krueger is not alleged as a diciminnatee hecause It was determinedduring the (eneral (Counsel's nvestigatlon that, its oflfice manager she hadbeen a supervisor ithin the meaning of Sec (11 of the Act and. accird-inglN, had not been entitled to) the protection of the Act in the circumstancespresented h the instant cases See tHlarvei8 ifanon Wheel, I,,. dh aIlarwi Rort Hotel & Hari(c'v Inn, 236 NlRB 167(, 1671 (1978: J 1)l.unol-rrd Plmin gi , tleating nd 4ir ( ndit(ioint. lu , and l un1Iford Br,,h-cr, tAc hntal, ,, 237 NRB 128 130 978) BARTENDERS LOCAL 19243that day and the subsequent 2 days was sufficiently perni-cious to warrant barring them from reemployment. TheGeneral Counsel, conversely, argues that by failing to rein-state Albanoski and Arvieson on October 24, Respondentfurther violated Section 8(aX3) and (I) of the Act and. fur-ther, that the events of October 24-26. detailed below, werenot sufficient to bar them from reinstatement for miscon-duct.Also on October 24, Marolda responded to Main's mail-gram by dispatching one of his own to her. In it. he statedthat Respondent had been prepared at all times to recog-nize and bargain with any properly selected representativeof its staff in an appropriate unit and he invited Main toadvise Respondent if she was "interested in the alterna-tives" to an election as a means of establishing Local 29'srepresentative status. Main did not respond to Marolda'sMailgram nor did Local 29 contact Respondent for anypurpose following October 24. Nevertheless, the GeneralCounsel alleges that since October 7. Respondent hasfailed and refused to recognize and bargain with Local 29.thereby violating Section 8(a)(5) and ( I ) of the Act.Since the issues arise in chronological sequence, for themost part, they are easily analyzed in the order in whichthe events took place.B. The LarIoffs Terminations of Octoher 7Respondent's position with respect to the events of Octo-ber 7, relating to Shilling, Adcock, and Chace. was crystal-lized early in the hearing by Marolda when testifying as inadverse witness called by the General Counsel: "Again.these people were not terminated. These people were laidoff. The reason they were laid off was for economics. Noother reason other than economics." Indeed. there are anumber of factors present in this case which tend to sup-port Respondent's economic defense. First. 1977 had beena contract renegotiation year and it is undisputed thatmembership traditionally declines during such renegotia-tion years. Second, as set forth above, Respondent's mem-bership did decline precipitously after May 31, when itscollective-bargaining agreements had expired. Third, thefinancial records produced by Respondent do disclose aconcomitant decline in receipts during the course of 1977.Thus, Respondent's total receipts for January were$60,436; for Februar? were $50,258; for March were$62,190; for April were $53,533: for May were $47.001: forJune were $56,845: for July were $49.421: for August were$43,685; and, for September were $46,273.5 Fourth. Shill-ing confirmed that there had been "belt-tightening" priorto October. Fifth. the work of the clericals had been re-duced in the months of August and September, as shownby former Office Manager Krueger's testimony that, whilehistorically there had been considerable overtime workedby those employees. only minimal overtime had been re-quired of them during the months of August and Septem-ber.No records on a nmnihkx hani Acre pr...uced for the iont, AftcisSeptemhber. I he record does shio, hi for the lti n i.ih, of 19'7. .a1,1 f1the firil 3 da's of ..ltlnu.,r 197. Repdlr nl'I 1 to lI r.eceip tl 1. id I .Illllllcdto $1'9.71hSixth, the original decision to lay off employees. and theselection of Shilling, Adcock. and ('hace as the ones to belaid off, had been made in August-- almost a month beforeAdcock had contacted L.ocal 29. Seventh. the selection ofthese employees for laoff had not been illogical inasmuchas organizing activity had been discontinued due to thenegotiation of new agreements and the need for Respon-dent to maintain its then-current representation positionby concentrating on prevailing in the elections being con-ducted as a result of decertification petitions.Eighth, both Marolda and Davis denied possessing an`knowledge of the campaign to secure representation b\ l.o-cal 29, and there is no direct evidence of such knowledgeby Respondent's officers prior to receipt of the petition.Moreover. there is no direct evidence that either Maroldaor Davis had been aware of Adcock's conversations withMain or that they had known the identities of the officeemployees who had signed cards authorizing Local 29 torepresent them. Ninth. Shilling did not participate in Local29's campaign. While he did contact the Board's regionaloffice to ascertain if Local 29 had filed a petition, he did soat the behest of Adcock. who did not disclose to him thereason for the call prior to asking him to make it. and hehad simple relayed to her the response which he had re-ceived from the Board agent to whom he had spoken.Thus, his activity had been purely informational and in nosense of the word can it be said that he sympathized withor supported the office employees' efforts to obtain repre-sentation by Local 29. Tenth, seemingly Marolda wouldhave felt that Shilling and Adcock would not favor repre-sentation of the office employees, for in June or July theNhad come to him and had disclosed that one of the officeemployees might be attempting to organize her colleagues.Finally, there is no evidence, nor does it seem likely. thatRespondent would have been opposed to the concept ofrepresentation of employees by a labor organization andthere was no animus expressed by Respondent to represen-tation of its office employees by Local 29. To the contrary.Marolda expressed pleasure and support for their represen-tation at the October 5 executive board meeting and, as setforth above, invited Main to contact him to explore "alter-*,atives" to an election as a means of demonstrating Local29's representative status.Nevertheless. a series of factors are present which tendto demonstrate that Respondent's defense should not becredited because it was not the true reason for its actions ofOctober 7 regarding Shilling. Adcock, and Chace. First.Marolda's testimony that the three employees were laid off.not terminated, is contradicted directly the wording ofhis own letters to them, quoted above, in which he notifiedeach of their "termination." The use of this word can hard-Iv be characterized as inadvertent, since Marolda acknowl-edged that "I discussed with my attorneys regarding thelayoff and that's the language the) came up with." It ishardly likely that Respondent's attorneys would fail to ap-preciate the distinction between termination, which wouldrender Adcock and Chace ineligible in anN election con-ducted as a result of local 29's petition. and layoff, whichwould not necessarily preclude them from being eligible tovote in such an election. See Ra-Rich Alanullicltring ( orplo-rotionL 120 N I.R B 1444. 1447 (1958): lit'crcontinental Maln-BARTENDERS LOCAL 9 243_ .._ .. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDufacluring Company, Incorporated, 192 NLRB 590, fn. 4(1971). Accordingly, the use of the term "termination" inthe October 7 letters directly contradicts Marolda's testi-mony regarding the nature of the personnel action effectedby Respondent on October 7.Second, both Marolda and Davis testified that prior tothe October 5 executive board meeting, they had discussedthe matter of Respondent's declining membership and fi-nances as the reason for recommending the personnel ac-tion taken with respect to Shilling, Adcock, and Chace.Both also testified that it had been Davis who had initiatedthe recommendation. Thus, Davis testified, "[w]e discussedit prior to, [the executive board meeting] because I recom-mended it to him." Yet, this portrayal of Davis' attitude isnot consistent with a contemporaneous event. It is undis-puted that in September Office Manager Krueger had ap-proached Davis and had asked if she could hire part-timehelp to aid in preparing a membership survey requested byRespondent's insurance company. Neither at that time norlater, when Krueger renewed her request shortly before theOctober 5 executive board meeting did Davis mention thatany financial problems would be posed by her request tohire additional, albeit part-time, personnel. Instead, he hadsimply replied that board approval would be needed beforeher request could be granted. But, had Davis been con-cerned with Respondent's financial position, as was por-trayed at the hearing in this matter, it surely would havemade no sense for him to have misled Krueger, who wasone of Respondent's supervisors, after all, into believingthat her request might be approved.Third, both Marolda and Davis testified that Respon-dent had been losing money at the time of the October 5executive board meeting. Thus, referring apparently to themonths of August and September, Davis testified that hehad told the board that the loss in "one of those twomonths in that period [had been] approximate [sic] $7.000."But analysis of the financial records produced at the hear-ing shows no basis for such an assertion. To the contrary.these records disclose some basis for cautious optimismprior to the October board meeting. For while Respon-dent's receipts had declined during the course of 1977, asset forth above, its receipts for September had been $2,588greater than those received in August. Moreover. a break-down of the figures for the various categories of receiptsduring those 2 months shows improvement in Septemberover August in the important categories of dues ($1,206increase), application fees ($516 increase), and reinstate-ment fees ($868 increase).By contrast, Respondent's belt-tightening campaign ap-pears to have been quite effective by the end of September.Its total salaries, wages and other employee expenses haddropped from $39,291 in June to $31,874 in July. to$28,445 in August, and to $27,372 in September. More sig-nificantly, the salaries category shows that in August$22,035 had been expended, but that only $16,703 hadbeen spent in September for salaries. Consequently, a 24-percent saving in salaries had been effected in the monthimmediately preceding the October executive board meet-ing, and no showing has been made as to why it wouldhave been deemed necessary. economically, to terminateadditional personnel.Most significantly, these figures show that rather thanhaving lost money during August and September, as Davistestified. Respondent's receipts had exceeded its expensesin both months. In fact, the dues receipts alone had ex-ceeded expenses in those months: $38,501 received fordues in August and $39,707 for dues in September.Fourth, like Davis, Marolda also testified to decliningfinances and membership prior to the October meeting. Asshown above, his testimony with respect to the financialdecline was flatly contradicted by the very records thatRespondent chose to produce at the hearing. While his tes-timony was accurate generally regarding the membershipdecline, he chose to embellish the degree of that decline.testifying that Davis "had indicated we dropped over 200members in September which he discussed in the October5th meeting." The actual decline, as shown in section III,A, supra, was only 131 members in September. Further, theminutes of that meeting, prepared by Davis and thus self-serving in view of their recitation of the report made tosecure agreement to the termination of the three employ-ees, show that, in fact, it had been Marolda who had madethe report on the decline in membership. Moreover, ac-cording to those minutes, while there had been mention ofa ecline "of approximately 200 members," that figure per-tained to an anticipated loss in October when, in fact, Re-spondent lost only 41 members.Fifth, had Respondent lost more members in October, itwould not have been surprising. By selecting Shilling andAdcock, Respondent terminated its only two employeeswho were responsible on other than an ad hoc basis fororganizing. This activity then became the responsibility ofthe staff representatives, who, in addition to doing what-ever organizing activity they had time for, were responsiblefor visiting restaurants to service members, ensuring com-pliance with collective-bargaining agreements by em-ployers, checking to be certain that all employees of suchemployers had become members of Respondent followingcompletion of their probationary periods, and aiding inRespondent's picketing activities. Moreover, Albanoskiwas transferred from staff representative work to workingin the office and Gerber was moved to the office to per-form dispatching work on October 10. Thus, the comple-ment of staff representatives was reduced by two in num-ber following the October 7 terminations. In view of thefact that Davis was Respondent's financial secretary-trea-surer, as well as a business agent, this means that followingthe terminations, only three full-time staff representatives(Santamaria, Curci, and Waller) were available, notwith-standing the increased responsibilities for conducting orga-nizing activities that were bestowed upon them.Sixth, Marolda took one additional step that was incon-sistent with an effort to obtain additional members. In1975, International had provided a monthly subsidy, deno-minated defense fund, which was principally designed tosubsidize organizing activity by Respondent. The lastmonth for which this subsidy was provided was the monthof October, and Marolda conceded that he had agreed toits cessation "because we were dropping membership sinceMay on and I really couldn't justify it." Yet, in April, Re-spondent had made a deliberate and conscious decision toreorient its activities by eliminating further organizing ac- BARTENDERS LOCAL 19245tivities so that its efforts could be directed to negotiatingnew collective-bargaining agreements and to combatinglosses of membership in elections conducted pursuant todecertification petitions. In short, since it was a contractyear, and inasmuch as Respondent had ceased temporarilyfurther organizing efforts, it should hardly have been sur-prising that its membership had declined. Marolda conced-ed that this had been a traditional occurrence. But, so faras the record discloses, Marolda never bothered to pointthat fact out to International. Of course, a continued de-cline in membership following the terminations wouldserve to fortif) Respondent's position that they had beeneconomically, not unlawfully, motivated.Discussion of Respondent's temporary abatement in itsorganizing activities leads to consideration of a seventh in-firmity in Respondent's defense. It was conceded by Mar-olda that agreement on the association collective-bargain-ing agreement had been reached in June. In August.printing of copies of that collective-bargaining agreementhad been completed. Albanoski testified that, upon receiptof the printed agreements. she had gone to the independentnonassociation employers in her district who usually wentalong with what had been agreed to by the association.There is neither contention nor evidence to support a con-tention that her procedure and experience in this respectwas unusual. Nor is there evidence of any significant num-ber of independents who had not agreed to and signedagreements by the end of September. Consequently. by theOctober 5 executive board meeting. the objects for whichRespondent had suspended organizing activity had beenattained. New agreements had been negotiated and execu-ted. Those agreements served to bar the filing of additionaldecertification petitions. Thus. Respondent's personnelwere relieved of further need to divert their efforts to at-tempting to retain representative status at locations whereRespondent had been the historic representative. In sum,by October, the factors which had led to the suspension oforganizing efforts had ceased to prevail. Indeed, this ap-pears to have been recognized by Marolda himself. For inthe summer, he had alerted Adcock not to become toocomfortable in the job of dispatcher as, with the conclusionof negotiations, she would be going back to organizing.'Nevertheless, on October 7, Respondent terminated thetwo employees whose specialty had been organizing.Eighth, even assuming arguendo that there had beensome basis for terminating its organizers, the selection ofShilling for termination was not as logical as it appears atfirst blush. Prior to becoming director of organizing, Shill-ing had been a staff representative, assigned to district 2.No complaints were voiced regarding his performance inthat capacity. To the contrary, following the resignation ofthe then-director of organizing. Edward W. Finnegan, inApril of 1976, it had been Shilling who had been selectedThis finding of fact is based upn the testimonies of Schilling Iand Ad-Lock. Marolda also described the same on erslrl,aion Li the one nI shliLtthe? testified that Ithis comment h ad been made h\ him Marolda did Inoidens specifically having made he commenl Indeed he agreed haIt thesubject had been raised. tesliLing hat AdLock had nquired boht lthe oIh-rlniting and Ihat he had replied that Respondent .ia, currenril iI ng l.l-tions and wo uld hse Ito gel I he .llir.tls c1 tlled A-t rdilig I find til lithe did make the commtentl altrlbutled o him bhxShllhny alld 1111\1t ,by Marolda to replace him.7Shilling had then been re-placed as staff representative for district 2 by Gerber. whowas still serving as staff representative for that district onOctober 7. despite the undenied fact that, on several occa-sions, Marolda had been critical of Gerber's performance.In fact, on one such occasion, the criticism had pertainedto Gerber's use of dues money that he had collected as thesource of. in effect, an interest-free loan until the date forreceipt of his paycheck arnved. Nevertheless, despiteShilling's request of Marolda on October 7 that he be re-turned to the position of staff representative for district 2,Marolda chose to retain the oft-criticized Gerber and tobid farewell to the promoted Shilling.8In an effort, seemingly, to avoid the averse implicationbetween terminating Shilling while retaining Gerber. Mar-olda testified initially that Shilling had been "made an or-ganizer because Mr. Shilling didn't want to work as a staffrepresentative." This was denied by Shilling, who testifiedthat he had never said that he did not want to work as astaff representative and had never expressed displeasurewith the job. Rather. Shilling testified that, at the time thathe had been appointed director of organizing, he had saidonly that he preferred being an organizer. That Shilling'stestimony to the effect that he had only expressed a prefer-ence for being an organizer over being a staff representa-tive, but had never said that he did not like working in thelatter classification, was accurate was shown by Marolda'sown recitation of Shilling's specific comment. For. havingcharacterized Shilling's purported comment. Marolda thentestified that "le told me that he would rather work as anorganizer." (Emphasis supplied.) Similarly. Marolda latertestified that Shilling had said that "he preferred to orga-nize than to be a business agent." (Emphasis supplied.) Atno point did Marolda relate any specific comment by Shill-In a Irar.sparent effort ,I minimize the adserse mpact of this oblouspromlit. %Marolda testified that the title director of organzing had nomeanitll because he himself. "as the head of the organizalion am thedireclor of organizing "Aside from the inherent illogic of an assertionthat a meaningless title had been perpetuated after Finnegan's reslgnationand the absence of ans logical explanation for doing so. there is no evidencethat Mlarolda. had engaged in organizing actilllles or that he had coordinat-ed the organizing allitles of een a single estahlishment during Shilling'enure as director of rganlillionDespite the fact that. as quoted at the beginning of this subsecton. theasserted nlitlie fr the terminltionns had been solel a matter of economics.in it, brief. Resppondent s\nthesizes the critical comments regardingShilling',. sork a, director of otganizing and brands his sork Ithat capurl-ti ., Ihalng been unsalrsfactort, .based upon the purported paucit of es-tabhlhnments otrg.niced during his tenure Of curse. if oine acceptslarold.a', testnimns. referred ito in n 7 abose. that he tIMarotdia) had beenresporsible for being director of organizing. it hardl' seems reaslonable to,cilltpla.Iitl bitIt Shilling in connectlion ith the aseredls insufficient numnher of clihlihnilents rgalnized He>ond this. It Is hardl; surprising that theorgncamilg departmenint ould ha.e been the "least productixe." ai, .arldtestified. dJuring the mrinls preceding the terminations. sinte. as set forh 1,icllits es hd been suspendedl scice the pring there , sortme eidence thatShilling did not perforni .lliicther 1i an icceptable lesel hen he had beein,isigned to negtiale .c le,ie-harga.ining agreemnent ith ne of the n-dependenit etphl,,ers et. s.i far ais the record discloses. this appears i0h,e been .ne, rle fr hint that ,f negotiator and hrdi, reflects .ad-ersel ipin lls .ihlitN I{o function a an organizer sloreiser. Shilling hadbeei directlor f rganilng ice Juls 1976 mnd. ciordingli. had ,cCupiedthat psoition f .Ipprtlirislicl 10 iotlhs b the tinie of the uspeniiln oforlaill ing ctinles eCt ReCspndcHe i: nleser look itni .,litl) to reprilmand orrerl.iLc hiti Surelc it Is no,u II1 difficult straiils hen it mnakes t .Ireunitintbascd upon tli1 caliber f his ork p.irtltl.lirs hlcrl hat v.Ls nilt thecrisell .ssiClined for hls ItIrllll.l inllBARTENDERS LOCAL 19 245- 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDing that could be construed as being tantamount to a state-ment of not wanting to be, or not wanting to do the workof, a staff representative.Ninth, perhaps the most significant infirmity in Respon-dent's defense arises from the August effort to lay off Shill-ing, Adcock, and ('hace. At the executive board meetingthat month, before the printed contracts had been pre-pared and circulated among the employers for execution, ithad been decided to lay off these three employees. How-ever, in general membership meetings the following week,that decision was overruled. Thereafter, Respondent hadabided by the decision of its membership. Although itsmembership declined by more than 250 members and itsreceipts dropped by almost $6,000 in August. Respondentmade no effort, so far as the record discloses, to again raisethe matter of these three employees in September. It didnot seek to implement the layoff decision of the executiveboard made in August. It did not again consider the matterat its September executive board meeting. It did not againbring the issue before its general membership meetings. Itsimply abided by its members' decision to retain thesethree employees.Accordingly, prior to the October executive board meet-ing, it appears that the events of September had led Re-spondent to regard the matter as dormant. The collective-bargaining agreements had beeen signed and, accordingly.organizational activity could presumably resume. Respon-dent's receipts, particularly its dues collections, had im-proved in September. Davis had not rejected Krueger's re-quest for part-time help but had tacitly led her to believethat he did not oppose the hiring of additional personnel tocomplete the survey requested by the insurance company.Then, suddenly, the executive board decided to terminateShilling, Adcock, and Chace. Only this time, they were notretained on the payroll to enable the matter to be broughtbefore the general membership. Within 48 hours of theboard meeting, the decision was implemented.9While, as found above, certain factors are present in thiscase which tend to support Respondent's economic de-fense, the impact of many of these factors is negated byothers listed above. Several matters tending to undermineRespondent's defense were left unexplained. Others wereinconsistent with objective considerations. Neither Marol-da nor Davis appeared to be attempting to be candid inrelating his motives and the events which had transpired inthis matter. Rather, as is shown by several examples men-tioned above, they appeared concerned only with tailoringtheir recitations of events to fortify Respondent's position.Therefore. I do not credit the defense advanced by Re-spondent.Whether r not Resprondentits hbOl;la required It to hllill ieilltlher[appros al before terminating these enmplo)ees hegs the quetion 11 del.laedimplementing its decision in Augul uitil he lneCiherhl1p nicetilles iiwhich the decision wa brhuht bhelre Ihe mlemher.hip I[ri its collslJdelilioit did not do so in October (onsequenl. .ithout regail td the htl.['irequirements. the significant point is that prior Io the petilon. Rcsponilldchad delayed final action until the memblhership had had :in pprlit\ tvote in the nmatter. but thll after the pcl iltl hd heen filed. tile ,iliiedecision had been inplemenled hurriedlx anid ithouiul hrtilen i t tihemehibers' altenlion a31 he ()toher Ilinlhership nicerigs No epl.llliltl].wa;s advanced bh Respondents uvinleses to expl.inl e dillffereie II tlheprocedure followedl il the two occa.islons.Since the economic defense advanced by Respondenthas been found not to be the true reason for the termina-tions of October 7. the fact that Respondent has chosen topresent a false defense can be fairly construed as an effortto conceal the true motivation and, further, as the basis forinferring that Respondent's true motivation was unlawful.Here, the decision to terminate Shilling, Adcock, andChace was made 2 days after receipt by Respondent of acopy of Local 29's petition. The proximity of the twoevents "...strongly suggests a causative relationship be-tween the two and is, as we have said, sufficient to establisha prima facie case .... " Union Camp Corporation. Build-ing Products Division 194 NLRB 933 (11972), enfd. 463 F.2d1136 (5th Cir. 1972). Particularly is this so where, as here.the terminations were precipitous and contrary to Respon-dent's need and ability to resume organizing activity fol-lowing negotiation and execution of the 1977 collective-bargaining agreements. In addition, the decision to termi-nate employees as an economic measure was inconsistentwith the improved financial position in which Respondentfound itself at the end of September.It is accurate that there is no direct evidence that Re-spondent had been aware of the identities of those who hadadvocated representation by and signed authorizationcards on behalf of Local 29. Yet the petition disclosed thegroup of employees whom Local 29 desired to representand the precipitous nature of the terminations would serveas a warning of what could happen to those who did sup-port Local 29. See Hambre tiombre Enterprises. Inc., dh;/;aPanchito's. 228 NLRB 136. 137 (1977). enfd. 581 F.2d 204(9th Cir. 1978). Consequently, it was not necessary for Re-spondent to terminate the strongest proponents of Local29, for the terminations would serve to make the point as towhat could happen to them if they persisted. Further, dur-ing his summer conversation with Adcock and Shilling,Marolda bragged about having sources from which he hadlearned of the organizing campaign which another employ-ee was suspected of conducting. Seemingly, such.sourceswould still exist only a few months later. Finally, Kruegerwas aware of the campaign and, even though she hadsigned a card for Local 29, her knowledge can be imputedi) Respondent. Montgomery Ward & CompanY. Incorporat-ed, 115 NLRB 645. 647 (1956), enfd. 242 F.2d 497, 502 (2dCir. 1957); Stewart & Stevenson Services, Inc., 164 NLRB741, 743 (1967). enfd. 414 F.2d 232 (5th Cir. 1969); MunroEnterprises, Inc.. 210 NLRB 403, fn. 3 (1974).Notwithstanding all of the above, however, the crux ofthis matter turns on the nature of Respondent, for as alabor organization, it presumably would not be hostile tothe concept of representation of employees or to the pro-cess of collective bargaining. Indeed, both at the October 5executive board meeting and in his October 24 mailgram,Marolda expressed a favorable attitude toward the idea ofthe office employees being represented. On the other hand.it is unlikely that at official of his long experience in theunion movement would publicly proclaim hostility towardrepresentation of Respondent's employees. Not only couldthis affect him adversely with Respondent's members, butit is unlikely that he would fail to appreciate the signifi-cance that such comments could have in any unfair labor BARTENDERS LOCAL 19247practice proceedings brought against Respondent duringthe course of Local 29's campaign.His expressions of willingness to participate in an exped-ited election were somewhat less than gracious in light ofthe termination of two-thirds of the employees in the unit.Similarly, his offer to Main to explore "alternatives" to anelection, as a means whereby Local 29 could establish itsmajority status, was not as magnanimous as it appears onits face. For. by October 24. all of the employees who hadsigned authorization cards for Local 29 had been dis-charged or replaced. The only people working in the officewere ones who had not been employed there during Sep-tember and who had commenced work in the face of pick-eting by Local 29. Accordingly. it was a safe bet not onlythat they had not signed cards during the period prior tothe filing of the petition in Case 32-RC 134. but also thatthey would not be favorably disposed to representation byLocal 29. Consequently, the fact that Marolda made publicstatements favoring the representation of the office em-ployees and expressing willingness to expedite the electionand to bargain with Local 29 as their representative ishardly dispositive of his true feelings in the matter.Undoubtedly, Respondent, like other labor organiza-tions, supports the principles of representation and collec-tive bargaining. Yet the "do as I say and not as I do"attitude is not foreign to labor organizations. It is not un-precedented for a labor organization to oppose representa-tion of its own employees. See, e.g., Retail Store EmployeesUnion, Local 444, Retail Clerks International Association,161 NLRB 1358 (1966); International Ladies GarmentWorkers' Union. AFL-CIO, 142 NLRB 82, 112-113 (1963),enfd. as modified 339 F.2d 126 (2d Cir. 1964).When he appeared as a witness, Marolda impressed meas one who would not lightly brook opposition to or inter-ference with his own conception of how things should behandled. An illustration of this attitude was his reaction tothe Council's unwillingness to postpone its emergencymeeting, called to consider Local 29's request for emer-gency strike sanction in light of the October 7 terminations,because of his conflicting prior commitment. Marolda wasobviously aware of the significance of the problem whichhad given rise to that meeting and, also, of the seriousnature of the allegation which had occasioned the requestfor sanction. Yet, when he failed to get his own way re-garding the postponement, he designated no one to appearin his stead, but rather simply ignored the meeting, leavingit to Respondent's International to later straighten out thematter. Given this basic intransigent attitude, it is hardlylikely that Marolda would welcome interference with hiscontrol over the operations of Respondent's office by acollective-bargaining representative of the employees em-ployed there. Indeed, Respondent's financial difficultieshad led to the institution of cost-savings measures during1977, and, given Marolda's experience as a union official,he would well appreciate the potential for interference withhis authority that an active bargaining agent would posewhen such measures adversely affected the office employ-ees whom that agent represented."10 For example. the office emplosees are alaried lith the result hat.while the, had worked overtime prior to qSugusil they vwere ntt grantedpremium overtime pav for those houllr. .a.lne It Res,pondent, hu toneIn sum, from Marolda's point of view, there was amplereason, albeit prohibited by the Act. for aborting Local29's campaign to represent Respondent's office employees.The timing of the terminations. both from the standpointof receipt of a cop) of the petition bh Respondent andfrom the standpoint of completion of the contract negotia-tions which had led to suspension of organizing activity,supports the conclusion that the terminations had been un-lawfully motivated. Moreover, for the reasons enumeratedabove. it is evident that the economic defense advanced byRespondent was not applicable to the circumstances con-fronting Respondent in October and was not the true rea-son for the termination decision. Rather, that defense wasadvanced as pretext in an effort to obscure the true reasonfor the terminations. That Respondent felt it necessary toadvance such a pretextual reason fortifies the GeneralCounsel's argument that the true reason for these termina-tions had been an unlawful one.Respondent, however, argues that the termination ofShilling was inconsistent with a finding of illegality, for hewas neither an office employee nor active in Local 29'sorganizing campaign.'lNevertheless, such an argumentoverlooks the circumstances confronting Respondent inOctober. It had been seeking a valid basis to support thelegality of the terminations which it made to defeat Local29's campaign. As an experienced union official, Maroldauadoubtedly was alert to Respondent's vulnerability to anunfair labor practice finding in view of the proximity of theterminations to receipt of the petition. Consequently. as itseconomic defense shows, Respondent attempted to concealits unlawful motivation by simply transposing the decisionof August to October. That is, it reaffirmed the earlier deci-sion of August, made prior to completion of the printingand execution of the new collective-bargaining agreements,and implemented it in early October, even though. asfound above, the contracts had by then been executed andRespondent was by then free to resume organizing activi-ties. By this device, Respondent hoped to construct a de-fense that would withstand scrutiny based upon the factthat the August decision had preceded commencement ofLocal 29's organizing campaign. Shilling, of course, hadteen encompassed by that August decision. In fact, how-ever, in concentrating on this point, Respondent lost sightof the fact that, as found above, other circumstances hadchanged. leaving the termination decision, though reason-able in August. without relationship to Respondent's situa-tion in October.Consequently, Shilling's termination had been but onefacet of an overall scheme designed to undermine Local29's campaign. While he had not been personally involvedin that campaign, he became a pawn in Respondent's over-which Iocl 2'4. were it t become the representatise f those eiploees.miht e ll eek to hare endedIt is not necessar) to reach the argumenis of he (ieneral ( nuisel and(hlrging PartN hbased upon Shillings s)mpathies for he poitiorn of theclericall emiploees and hi, efforts to aid them in ohialiniln reprecenllttil inthe past Suffice to s;a that his tactivties n this regard were. in the fi alanalsis. i m inimal Moreo er. his consersatlon with Shilling In June or Julconcerniing Soub.'s suspected organi.ing actuilt whould nmore likels haseleft Maroldla with he belihef that Shilling was not disposed f.Iorubh l tio.ardrepresenlalln.n f the clerical emploees an Iipresolt w hich Shillhig ac-know lcd ged hing intended to createBARTENDERS LOCAL 19 247 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDall strategy and his termination would not have occurredbut for that effort to prevent Local 29 from organizing theoffice employees. Therefore, his termination violated Sec-tion 8(a)(3) and () of the Act.C(. The Strike by Local 29Upon learning from Adcock of the terminations, Maincontacted the vice president of the Council to discuss ob-taining emergency strike sanction. On October 9. she con-firmed this request by letter to the Council, pointing out,"The urgency of this matter was instigated by the termina-tion of two employees who are party to an upcomingNLRB election." On October I 1, the Council conducted ahearing on her request. At this hearing, testified Main. "Imade the presentation from the Union's point of view re-garding why we felt we needed strike sanction based on theterminations, the issue of the office manager, the one-per-son unit." Adcock and Chace were questioned about theevents which had occurred at the time of their termina-tions, and the Council then granted strike sanction to Lo-cal 29. Picketing commenced the following morning at Re-spondent's San Jose facility. Krueger, Albanoski, andArvieson respected the picket line which was maintaineduntil the close of business on October 21. Local 29 ceasedpicketing thereafter due to the withdrawal of sanction bythe Council.As found above, the terminations of Adcock and Chace.as well as of Shilling, were violations of Section 8(a)(3) and(I) of the Act. Thus, they were unfair labor practices. SinceLocal 29 sought and obtained strike sanction because ofthose unlawful terminations, the strike was an unfair laborpractice strike. For, while Local 29 also sought recognition2nd a collective-bargaining agreement with Respondent,"if an unfair labor practice had anything to do with caus-ing the strike, it was an unfair labor practice strike." Gener-al Drivers & Helpers Union, Local 662, IBT [Rice LakeCreamery Company] v. N.L.R.B., 302 F.2d 908, 911 (D.C.Cir. 1962), cert. denied 371 U.S. 827 (1962).12 Moreover.since the strike was one protesting unfair labor practices,Albanoski and Arvieson, who had respected the picket lineerected to implement the strike, were also unfair laborpractice strikers, entitled to reinstatement upon requestand without regard to whether they had been replaced dur-ing the strike.On one occasion during the strike, Davis took photo-graphs of some of the pickets. At one point, he testifiedthat he had done so at Marolda's direction "to have proof12 I reject Respondent's contention that Main's October 20 mailgrani hadthe effect of converting the strike to soiels, an economic one merele becau,.eshe offered to cease picketing in return for an agreetmen. In the rmailIgla.illshe also made clear that Local 29 was not abandoninng its a,,sertion that theterminations had been unlawfully motivated, but rather was sinipl i lhingto "leave question of termination with N RB" Accordingls. her offer ex-presses no more than willingness to resolve part of the dispute dirccils be-tween the parties, while permitting the remainder to be resolscd bh bcenormal processes established bh the Act In no sense did she thereb aIhan-don Local 29's contention that Respondent had unlawfulls terminated theemployees on October 7. nor can it be said that her suggestion of an ahlernrl-tive means for resolutlion of the dispute rose to the le'el of an ahbandon ilinciof the object of the picketing She swas simpl\ suggesting a less disrupxcand more peaceful means b, which the tiotal dispute could he handledthat these people did walk a picket line with picket signs intheir hand." However. Davis claimed that he could notrecall whether Marolda had advised him what use mightthen be made of the photographs, and Marolda gave notestimony concerning any purported direction to Davis totake these photographs. Consequently, this explanation fortaking the photographs was uncorroborated. Further, itwas not the only explanation that Davis advanced forphotographing the pickets. He also testified that this hadbeen "the first time I could think in the history of the Localthat the Local had its own employees out there. I wouldlike to have a picture of this."As Respondent points out in its brief, there are instanceswhere "taking pictures of pickets is not violative of theAct." Thus, no violation has been found where the photo-graphs were taken to use as evidence in an injunction pro-ceeding. See Hilton Mobile Homes. 155 NLRB 873, 874(1965), enfd. as modified on other grounds 387 F.2d 7 (8thCir. 1967). Nor where the photographs were taken to se-cure evidence of unlawful strike activity has a violationbeen found. See Cavalier Division of Seeburg Corporationand Cavalier Corporation. 192 NLRB 290, 296 (1971), enfd.as modified on other grounds 476 F.2d 868 (D.C. Cir.1973).However, there is no evidence in the instant case that thepickets engaged in unlawful conduct or that there was abasis for anticipating that they would do so. Nor has therebeen any showing that Respondent had instituted any in-junction proceedings as a result of their picketing. Conse-quently, these standard defenses to photographing picketsare not available to Respondent. Moreover, Davis ad-vanced differing explanations for taking the pictures. Aswas pointed out in Larand Leisurelies, Inc., 213 NLRB 197,fn. I (1974), enfd. 523 F.2d 814, 819 (6th Cir. 1975), wherephotographs are taken at a time when there is no reason toanticipate striker misconduct, "it is clear to us that Respon-dent's picture taking was calculated to create and didcreate an impression of management surveillance of pro-tected and peaceful activity carrying with it the implicitthreat of possible future retaliation." (Citation omitted.)"[T]he Board and courts have long held that in the absence)f any proper justification therefor, photographing strikersengaged in picketing or employees engaged in other unionactivities constitutes illegal interference, restraint, andcoercion." Puritana Manufacturing Corporation, 159 NLRB518, 519, fn. 2 (1966).Therefore, I find that by photographing and attemptingto photograph the pickets during Local 29's strike, Respon-dent violated Section 8(a)(1) of the Act, particularly inview of the fact that this conduct occurred only shortlyafter Respondent, as found above, had unlawfully termi-nated three employees in an effort to put an end to Local29's attempt to organize Respondent's office employees.D. The Refusal To Reinstate Arvieson and AlbanoskiDuring the course of Local 29's strike, Respondent hadretained Catherine E. Mullens, Ginger Bautista, and Dian-ne Souza to perform its office work. On Friday, October14. former vice president of Respondent. Herschell Mor-gan. had a telephone conversation with Marolda, in which BARTENDERS LOCAL 19249the latter said that he was happy with the work of thesethree women and intended to keep them permanently.'3OnSaturday, October 22, when it had become known that Lo-cal 29 would no longer be picketing Respondent, Morganrelated Marolda's comments to Albanoski. She, in turn,related his comments to Krueger and Arvieson. The threeof them agreed to meet at Respondent early Mondaymorning, so that they could apply to return to work at thesame time. In addition, in light of Morgan's remarks, Alba-noski telephoned other members of Respondent, askingthem to be present as witnesses to what transpired thatmorning.The events of October 24 are not altogether clear. Differ-ing accounts were related by the witnesses for the GeneralCounsel and for Respondent. Each seemed to be embel-lishing the account of the events of that day in an effort toaid the side which he or she favored. For example, Kruegerand Adcock were not altogether forthright on the contentof the picket signs prepared later that morning, apparentlybecause they testified at a time when it was not known thatRespondent would be able to locate those signs. Thus, Ad-cock testified that there was no mention of "gangsters" onany of the signs, but two signs bearing that term were laterproduced. Similarly, not only were the interests of Mullens,Bautista, and Souza adverse to those of Krueger, Arvieson,and Albanoski, by virtue of their positions as replacementswho had reported during a strike against Respondent, but,in addition, they had gotten together prior to the trial andput together a statement of what had taken place in Octo-ber based upon their collective recollection. Consequently,it is not surprising that their testimonies would be mutuallycorroborative and it is impossible to say exactly which onetruly recalled a specific event, as opposed to having beenpersuaded that it occurred by virtue of the recollection ofone of the others.Nevertheless, certain events do appear to have occurred,based upon the probabilities of the situation. With respectto others, upon which Respondent relies to assert that thealleged discriminatees should be barred from reinstate-ment, I have adopted the accounts of Respondent's wit-nesses because even assuming that these events transpired,they are not, as a matter of law, sufficient to constitutemisconduct. In this regard, two principles should be fo-cused clearly at the beginning. First, where employee mis-conduct which does occur has been the product of an em-ployer's unfair labor practice, the latter must be weighedagainst the former to determine whether reinstatementshould be barred. See N.LR.B. v. Thayer Company, 213F.2d 748, 755 (Ist Cir. 1954), cert. denied 348 U.S. 883;Golay & Company, Inc. v. N.L.R.B., 371 F.2d 259, 263 (7thCir. 1967), cert. denied 387 U.S. 944; N.L.R.B. v. Local833, International Union, United Automobile, Aircraft andAgricultural Implement Workers of America [Kohler Compa-ny], 300 F.2d 699, 702-705 (D.C. Cir. 1962), cert. denied370 U.S. 911, and 345 F.2d 748 (D.C. Cir. 1965), cert. de-nied 382 U.S. 836. Second, to establish that an employee isbarred from reinstatement for misconduct, it is not enoughTo accomplish this, however. Marolda was required b art. VI. sec. I ofRespondent's bylaws to obtain approval of the executive board, which, ofcourse, Vwas not scheduled to meet again until earls November.to show simply that it occurred while that employee waspresent, for "misconduct or excesses of others engaged inprotected activity cannot be imputed to those who do notparticipate in the excesses." N.L.R.B. v. Standard ContainerCo., 428 F.2d 793. 795 (5th Cir. 1970). "And their silenceprovides no rational basis for inferring that theN ac-quiesced in the wrongs of others with whom no agencyrelationship is shown." International Ladies' GarmentWorkers' Union, AFL B. VI:D. Compan,, Inc.] v. N.L.R.B.,237 F.2d 545, 552 (D.C. Cir. 1956).As related by Respondent's witnesses, the group whichincluded Krueger, Arvieson, and Albanoski had enteredthe San Jose facility at approximately 8 a.m. and hadcongregated near the dispatching window where they hadengaged in name-calling, directed to the three office em-ployees, through the dispatch window. At approximately 9a.m., Krueger, Arvieson, and Albanoski had entered theenclosed office area, where they had remained until ap-proximately 9:30 a.m. The three women then had left theoffice, rejoining the group in the outer area. One or moreof them had again returned to the office area for a briefperiod thereafter. The group then had gone to the back ofthe building, possibly to the back parking lot, and a fewminutes later had "trooped," to use Mullens' term, throughthe building carrying picket signs. They then had gone outthe front door and had begun demonstrating or picketingin front of the building. Later, Krueger, possibly accompa-nied by Albanoski and/or Arvieson, had returned and hadtried to enter the office, but the police, who had been sum-moned, had told them to remain outside and to confinetheir picketing to the outside of the building. Marolda didnot arrive until mid-afternoon. At approximately 3 p.m., hehad met with Krueger, Arvieson, and Albanoski. He de-scribed their conversation which had ensued as follows:Well, each one of the three ladies spoke, and I can'trecall which one, I think it was Krueger, mentionedthat she came to work that morning and she wants toknow if she has a job. If not, she wants her vacationpay. And she had some figures there for her vacationpay and she says: I want my vacation pay. And if Ihave to quit, I quit.I said: Well, Betty, why don't you put it in writing.Then Joanne Arvieson said: Well, you know, Mr.Marolda, we honored a picket line.I says: You did.Then Mrs. Albanoski says: Yeah, you wouldn't ex-pect us to cross the picket line, would you? It's right inour contract not to cross a bona fide sanctioned picketline.So I said: Lillian, what contract are you referringto? I don't know of any people in office having a con-tract.They says: Well, do we have a job or don't we? Andare we going to get our vacation pay or aren't we? Andhave we been replaced.I said: Ladies, I can't answer that because Mr. Sta-nek-I think his mother was just sick or had just diedand he would not be back in town until Wednesday,and I told them I would have to check with Mr. Sta-nek who at that time was representing ocal 19, and IBARTENDERS LOCAL 19 249o _ ..w. .. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould be back in touch with them. Mrs. Albanoskimade a remark, says: Well, we can't get anywherewith him. He's going to do as he pleases anyway.And then they proceed to leave, which they did.They left.Picketing continued the following 2 days. Most of thesigns which Respondent complains constituted misconductwere located during the hearing. Of the ones produced,Respondent takes umbrage with those bearing the legends:"Unionism Not Gangsterism Honk Your Horn for La-bor," "Get the Scabs out of our Union office," "Scabs Outof Our Union Office Out with Marolda," "We Don'tWant Scabs In Our Union Office." "Practice what youpreach-get strikebreakers out of office," "Chupa pito secode Frank," "Yes Unionism Not Gangsterism," and "Outwith Marolda." Two signs were not produced at the hear-ing. But, Respondent's witnesses testified that they hadbeen used during that 3-day period and that they had read:"Mussolini brought in his regime- Marolda brought inhis" and "Marolda and Davis carry guns. Enter at yourown risk."Before considering whether misconduct had occurred onOctober 24 through 26, it must be determined whether Ar-vieson and Albanoski actually had applied for reinstate-ment 14 and, additionally, whether Respondent had deniedit to them, thereby violating Section 8(a)(3) and (I) of theAct in view of their status as unfair labor practice strikers,though possibly not picketers.Davis denied flatly that the three former strikers hadasked to go to work or that they had said that they werethere to go to work. I do not credit his testimony. Each ofthe three women testified that they had entered the officeportion of Respondent's facility that morning as a groupand had asked if they could start working. In response,they testified, Davis had said that Marolda wanted tospeak with them first and that he should be in shortly. Inessence, this is what Davis testified had been said to him byMarolda during a telephone conversation at approximately7:55 a.m. Thus, as described by Davis, Marolda had saidthat he would arrive shortly to handle any problems in theoffice. Since Davis did not describe Marolda's words untilafter all three of the former strikers had testified, it canhardly be said that they manufactured their account basedupon having heard what Marolda had told Davis. Further,Davis testified that after Krueger had entered the office shehad inquired about Marolda and that he had "told her thatFrank would be in shortly" thereby partially corroborat-ing the account of what the three former strikers testifiedthat he had said. It is highly improbable that the threeformer strikers, versed in Respondent's procedures and un-doubtedly familiar with the procedure for applying to re-turn to work after a strike, would go to all the trouble ofarranging to apply together and to have witnesses presentonly to fail to make the applications to return. Of course,they had heard that they had been replaced. But that washearsay. That they were, in fact, seeking to ascertain Re-spondent's position directly from Respondent is shown by14 No reinstatement remedy. if course. is sought for Krueger see fn. 4.supra.Marolda's above-quoted account of their questions con-cerning Respondent's willingness to let them return. Con-sequently, I find that on the morning of October 24.Krueger. Arvieson, and Albanoski did make offers to re-turn to work.5Krueger, Albanoski, and Arvieson testified that Maroldahad told them that he would have to consult with his attor-ney before saying whether they were replaced permanently.At one point, he claimed that his reference to consultingwith his attorney had pertained to their requests for vaca-tion pay. However, so far as the record shows, there wouldhave been no need for Marolda to have consulted withcounsel regarding vacation pay, particularly as Davis, Re-spondent's financial secretary-treasurer, was present andavailable for consultation. I find that his testimony on thispoint was no more than an effort to avoid admitting whathis own above-quoted description of the conversation dis-closes fully-that while in the process of verbally fencingwith them, Marolda had told the three former strikers thathe had to speak with his attorney before he could tell themwhether they had been replaced. Accordingly, Marolda, byhis absence during the morning, when he had told Davisthat he would handle any problems in the office upon hisarrival, and by his comments during the afternoon meetingof that day, did refuse to reinstate Arvieson and Albanoski.Respondent, however, argues that they had been re-placed prior to their requests to return to work. Even hadthis been the fact, such a defense would not be valid. Forthe picket line which they had observed had been the prod-uct of a strike protesting Respondent's unlawful termina-tion of employees on October 7. Consequently, Arviesonand Albanoski had been unfair labor practice strikers and"the striking employees do not lose their status and areentitled to reinstatement with backpay, even if replace-ments for them have been made." Ma.stro Plastics Corp. v.N.L.R.B., 350 U.S. 270, 278 (1956).Moreover, this record does not support the conclusionthat, at least Souza and Bautista had been categorized aspermanent replacements as of October 24. Bautista testi-fied that she had been working on a voluntary basis, forwhich she had not been getting paid, and "really didn'tcare" how long her volunteer work was continued. At nopoint did she testify that she had been told prior to October24 that she was considered to be a permanent replacement.More significantly, Souza testified that she had not beentold that her job was to be permanent when she had report-ed for work and that it had only been after the Novemberexecutive board meeting that she had been so advised. In-deed, as noted in footnote 13, supra, Marolda had beenrequired to obtain consent of the executive board before hecould make permanent the employment status of Bautistaand Souza. Significantly, it was not until November 7. fol-lowing the executive board meeting for that month, thatMarolda had taken time to send letters to Arvieson andAlbanoski notifying them that the), had been permanentlyI hai.e considered he possible argument, not adanced h Respondent,tha[ hc presence of Krueger a supervisor. tainted the offers to return Iof\lha ilt ski and Arvieson Howevser. there is no basis for finding that thelatter lo, hlad conditioned their offers to return oii Ithe reinstatement ofKrueger or for finding that the% would not have returned hd not Kruegeralso been reinstated Io her psition as office i;lanager BARTENDERS LOCAL 19251replaced. Therefore, I find that on October 24, there hadbeen at least two individuals working in Respondent's of-fice who were not permanent replacements and whose du-ties could have been assumed by Arvieson and Albanoski.But they were not allowed to do so. As a result, Respon-dent violated Section 8(a)(3) and (1) of the Act.Respondent, however, contends that all four discrimina-tees engaged in misconduct sufficient to bar their reinstate-ment rights.'6As argued by Respondent, this contention isbased essentially on three purported aspects of the eventsof October 24-26: harassing and intimidating of Mullens.Bautista, and Souza by name-calling and other remarks;taking over and invading of Respondent's San Jose facilityand picketing inside that facility; and the legends on thepicket signs which assertedly attacked the integrity of andurged the ouster of Marolda and Davis.Taking first the name-calling, there is no evidence thatAdcock had engaged in any such activity. Accordingly, theutterances of others could not serve to bar her right toreinstatement. Standard Container Compant', supra. Souzatestified that during the course of the day she had heardAlbanoski accuse Mullens of being "Marolda's sweet-heart." Both she and Bautista testified that Albanoski hadreferred to the office workers as "scab labor." Bautista tes-tified that, while in the office, Albanoski had asserted that"It smells like scabs in here," to which Arvieson had ex-pressed agreement. Moreover, Bautista testified that Alba-noski had asked if Mullens was as "rotten" a typist as awaitress. Both she and Mullens testified that Albanoskihad yelled that Bautista was chicken shit and that if Bautis-ta did not know what that meant, she would find out whenAlbanoski got hold of her and plucked her feathers. Thereis no evidence, however, that Albanoski had made anythreatening gestures toward Bautista when saying this orthat Albanoski had done anything which would imply thatshe actually intended to injure Bautista.These are the only comments, which Albanoski and Ar-vieson denied were made, attributed specifically to Alba-noski and Arvieson between October 24 and 26. Assuming,however, that they were made, the plain fact is that Alba-noski and Arvieson, though entitled to reinstatement, hadnot been reinstated. It had been the individuals working inthe office who were occupying their jobs. "Although theBoard does not condone the use of abusive and intemper-ate language, it is common knowledge that in a strikewhere vital economic issues are at stake, striking employeesresent those who cross the picket line and will express theirsentiments in language not altogether suited to the pleasan-tries of the drawing room or even to courtesies of parlia-mentary disputation." Longview Furniture Company, 100NLRB 301, 304 (1952), enfd. as modified 206 F.2d 274 (4thCir. 1953). Therefore, I find that the name-calling de-scribed by Respondent's witnesses does not suffice to barAlbanoski and Arvieson from reinstatement.A more serious comment was attributed to Shilling. Mul-lens, corroborated by Bautista, testified that Shilling hadloudly asked her if she was "still s-king Frank off?" Whilehe conceded that he had spoken to Mullens that day. Shill-I* No reinstatenment remed' is sought for (hace. ho was offered rein-statement bh Respondent on ebhruar 22 1978ing testified that he was positive that he had never madeany reference to any sort of alleged sexual behavior be-tween Mullens and Marolda. He did not, however, denyspecifically having made the remark which Mullens andBautista attributed to him. Moreover, in describing the in-cident, Mullens' demeanor was such that I fully credit heraccount of what he had said. Respondent argues that thiscomment alone is sufficiently pernicious to bar Shillingfrom further consideration for reinstatement, since "[hjisattribution of sexual conduct between Marolda and Mul-lens was vile and totally unprotected."It goes without saying that Shilling's remark was morethan mere name-calling. Cf. Longview Furniture Company,supra. It was a direct accusation that Mullens had beenengaging in a sexual act which is not generally consideredto be acceptable behavior in any circumstances. "[A]lt-hough the Board tolerates intemperate, abusive and inac-curate statements made by the union during attempts toorganize employees, it does not interpret the Act as givingeither party license to injure the other intentionally by cir-culating defamatory or insulting material known to befalse." William C. Linn v. United Plant Guard Workers ofAmerica, Local 114, et al., 383 U.S. 53, 61 (1966). This doc-trine is fully applicable in appraising the protection accord-ed employee comments. See, e.g., N.L.R.B. v. CementTransport, Inc., 490 F.2d 1024 1029-30 (6th Cir. 1974).Nevertheless, an analogous situation to that presented inthe instant case arose in Capital Rubber & Specialt}, Co.,Inc., 201 NLRB 715 (1973). Among the conduct in whichtwo strikers engaged in that case were incidents where theNhad accused a nonstriking employee, who had been wear-ing a striped dress at the time, of being a "striped whore"and, on one occasion, had accused her and one of the em-loyer's salesmen of having sexual relations during lunch-time. Thus, there, as here, there were accusations and theypertained to sexual misconduct, albeit of a different nature.Furthermore, one of these two strikers accused anothernonstriking employee, whose first wife had died of a cere-bral disease and whose second wife was seriously ill at thetime, of "killing [his] second wife." Id. at 718. Despite thesignificant nature of these accusations and the fact theyhad occurred on separate occasions, the Board agreed thatthese comments were not so serious as to deprive the strik-ers of their right to reinstatement.'7A similar result appears to be dictated in the instantcase-particularly under the circumstances that Shillinghad been a victim of Respondent's unlawfully motivateddischarges on October 7; Respondent had created the con-fusion that had existed on October 24 by evading its obli-gation to reinstate two strikers, and Shilling's comment wasbut a one-time remark which, so far as the record discloses,did not, in fact, injure Mullens' reputation with those whoheard it. Therefore, I find that, at best, this is one of thosesituations where an employee has "arguably exceeded thebounds of lawful conduct ...in a 'moment of animalexuberance," " but which are not "so flagrant or egregiousas to require subordination of the employee's protectedrights in order to vindicate the broader interests of society7 One of them was denied reinstatement, but not because of his com-ments Rather. his denial of reinstatement was based upon other conductwhich had created a safet hazard.BARTENDERS LOCAL 19 251 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDas a whole." W. C. McQuaide, Inc., 220 NLRB 593, 594(1975), enfd. as modified 552 F.2d 519 (3d Cir. 1977).The second aspect of Respondent's argument attributingmisconduct to the four discriminatees involves their non-verbal conduct in the San Jose facility on October 24.While in the office, Arvieson and Albanoski had sat atdesks, sometimes moving to a desk immediately after Bau-tista or Souza had risen from it. Arvieson had punched updues for a member, using office equipment. This was thesum of their activities while in the office.' There was noviolence. They did not threaten to engage in violence. Theydid not significantly interfere with the normal operationsof the employees who were working in the office, and thereis no evidence that Mullens, Bautista, and Souza had beenunable to perform their assigned duties. At best, Arviesonand Albanoski's horseplay constituted no more than aninconvenience. Furthermore, this had been Arvieson's andAlbanoski's normal work area. As Mullens acknowledged,they had not been asked to leave. To the contrary, it ap-pears that they were waiting there for Marolda, who Davishad promised would be there shortly to speak with themabout their return to work and whom Mullens had at-tempted repeatedly to telephone-only to find thatMarolda's telephone line was busy on each occasion.Therefore, I find that their conduct fell far short of a "sei-zure" of Respondent's office and, further, that their pres-ence there, occasioned by Respondent's own evasion of itsobligation to reinstate them, did not constitute misconduct.Respondent also complains of the picketing inside itsbuilding. However, the only conduct which can even beconstrued as being picketing inside the San Jose facilitywas based upon the testimony that the group had"trooped" from the back of the building to the front andout the front door. It had been a momentary thing. There isno evidence that it had interfered with Respondent's oper-ations. It hardly had been a takeover of the San Jose facil-ity. Therefore, I find that it did not operate to bar Arvie-son, Albanoski, Adcock, and Sflilling from reinstatement.Finally, Respondent complains of the legends on thepicket signs. In fashioning its argument on this aspect ofthe case, it relies upon two doctrines as the basis for argu-ing that they transcended the ambit of protected activity.First, it points to the doctrine of N. L. R. B. v. Local UnionNo. 1229, International Brotherhood of Electrical Workers[Jefferson Standard Broadcasting Company], 346 U.S. 464(1953), and argues that these legends constituted a dispar-agement of Marolda's and Davis' reputations. Yet theCourt's language in that case was not so broad as to de-prive of protection any negative statements regarding em-ployers. Rather, its concern had been with "a vitriolic at-tack on the quality of the company's televisionbroadcasts." Id. at 468. In finding that this activity hadbeen unprotected, the Court reasoned that the employees18 One or both of them ma) have accompanied Krueger when the lattermade a second visit to the office later that morning and had taken the officeemployees' coffee pot to distribute coffee to the other demonstrators. How-ever, any adverse effect which this action may have had upon Arvieson andAlbanoski's right to reinstatement is quickly dissipated by the undisputedtestimony that earlier that morning Juanita Tomlinson had done exactly thesame thing. Tomlinson is a member of Respondent's own executive boardhad "diverted attention from the labor controversy ...[byattacking] public policies of the company which had nodiscernible relation to that controversy." Id. at 476. Inshort, the employees there had disparaged the employer'sproduct in a manner unrelated to the substance of the la-bor controversy and in an effort to use such pressure toobtain the ends desired by the employees. See FirehouseRestaurant, 220 NLRB 818, fn. 1 (1975).These two factors, disparagement of the employer'sproduct and lack of relationship to the labor controversy,are both absent here. Respondent's "product" is its repre-sentation and negotiation of collective-bargaining agree-mentson behalf of employees. By no stretch of the imagi-nation can it be said that the picket sign legendsdisparaged the abilities of Marolda, Davis, or of the then-current complement of office employees to discharge theseservices. The signs did call them names, but, as foundabove, such name-calling is not unprotected, particularlywhere it is done by unfair labor practice strikers. Further,in deprecating Marolda and the employees then working inthe office, the signs related directly to the labor controver-sy then in progress. For it had been Marolda's failure toreplace them with Arvieson and Albanoski that had led tothe picketing. Consequently, the Jefferson Standard doc-trine cannot be relied upon as a basis for barring reinstate-ment of the four discriminatees. To deprive them of rein-statement for the use of these descriptions would be topermit every employer to bar unlawfully discharged andstriking employees from reinstatement for use of the slight-est depreciatory reference-a result hardly consistent withthe purposes of the Act.Respondent's second theory is based upon the Board'sdecisions in Retail Clerks Union, Local 770, Retail ClerksInternational Association, AFL-CIO, 208 NLRB 356(1974), and Butcher's Union Local 115, affiliated with theAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica, 209 NLRB 806 (1974), wherein the Board heldthat there was "no protected right to engage in activitiesdesigned solely for the purpose of influencing or producingchanges in the management hierarchy." Retail ClerksUnion, Local 770, supra at 357; Butchers Union Local 115,supra at fn. .However, there the Board carefully pointedout that "these employees were not engaged in organizingactivities for the purpose of seeking a separate and inde-pendent representative." Retail Clerks Union, Local 770,208 NLRB at 357. By contract, of course, that is preciselywhat had been occurring in the instant case:-it had beenthe efforts of the office employees to obtain representationby Local 29, as found above, that had led to the disputewhich had generated the signs used during the picketing.Moreover, there is no evidence that by picketing on Octo-ber 24 to 26, the employees had even an object, much lessthe sole object, of toppling Marolda as Respondent's presi-dent. Rather, they were protesting the unfair labor prac-tices of Respondent, for which Marolda was responsible,and Respondent has failed to show that correction of theseunfair labor practices would not have satisfied the discrim-inatees and terminated the picketing.Therefore, I find that the events of October 24 to 26 werenot so egregious as to bar Adcock, Shilling, Arvieson, andAlbanoski from entitlement to reinstatement. BARTENDERS LOCAL 19253E. The Bargaining ObligationRespondent does not quarrel with the allegation that alloffice clerical employees employed by it at its 1121 E. San-ta Clara, San Jose, California, facility are a unit appropri-ate for collective bargaining within the meaning of Section9(b) of the Act. By October 7, Local 29 had secured signedauthorization cards from all three employees in that unit. Itwas on that date that Respondent had commenced its owncampaign to defeat Local 29's organizing campaign by un-lawfully terminating two of the employees in that unit, aswell as by terminating another employee in an effort tofortify its defense to the terminations of the unit employ-ees. Since they are the types of violation that strike at thevery heart of the Act, unlawful terminations are sufficientto warrant imposition of a remedial bargaining order. SeeTwilight Haven, Incorporated, 235 NLRB 1337, 1345 (1978),and cases cited therein. Moreover, on October 21, Respon-dent acknowledged that it had received Main's mailgramrequesting a "signed trade union agreement." Such a re-quest, of course, contains an implicit demand for recogni-tion. Therefore, I find that Respondent's bargaining obli-gation arose as of October 7 and that, by refusing torecognize Local 29 as the representative of the office cleri-cal employees on and after October 21, Respondent vio-lated Section 8(aX5) and (1) of the Act. Twilight Haven,Incorporated, supra at 1345.In view of the foregoing conclusions, I deny Respon-dent's motion to dismiss the complaint.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above, occurringin connection with its operations described in section I,above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States andtend to lead, and have led, to labor disputes burdening andobstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1. Local 19, Hotel, Motel, Restaurant Employees andBartenders Union, AFL-CIO is an employer within themeaning of Section 2(2) of the Act, engaged in commerceand in a business affecting commerce within the meaningof Section 2(6) and (7) of the Act.2. Office and Professional Employees Union Local 29 isa labor organization within the meaning of Section 2(5) ofthe Act.3. By photographing picketing employees without a val-id reason, Local 19 Hotel, Motel, Restaurant Employeesand Bartenders Union, AFL-CIO, has violated Section8(a)(1) of the Act.4. By discriminatorily discharging and refusing to rein-state Robert Shilling, Esther Adcock, and Carol Chace,and by refusing to reinstate unfair labor practice strikersJoAnne Arvieson and Lillian Albanoski upon their uncon-ditional application to return to work, Local 19 Hotel, Mo-tel, Restaurant Employees and Bartenders Union, AFL-CIO, has violated Section 8(a)(3) and (1) of the Act.5. A unit appropriate for collective bargaining is:All office clerical employees employed by Local 19Hotel, Motel, Restaurant Employees and BartendersUnion, AFL-CIO at 1121 E. Santa Clara, San Jose,California; excluding all other employees, guards, andsupervisors within the meaning of the Act.6. At all times material since October 6, 1977, Officeand Professional Employees Union Local 29 has been theexclusive collective-bargaining representative of the em-ployees in the above-described unit within the meaning ofSection 9(a) of the Act.7. By failing and refusing on and after October 21, 1977,to recognize and bargain with Office and Professional Em-ployees Union Local 29 as the representative of the em-ployees in the above-described unit, Local 19 Hotel, Motel,Restaurant Employees and Bartenders Union, AFL-CIO,has violated Section 8(a)(5) and (1) of the Act.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Local 19 Hotel, Motel, RestaurantEmployees and Bartenders Union, AFL-CIO, has engagedin certain unfair labor practices, I shall recommend that itbe ordered to cease and desist therefrom and that it takecertain affirmative action to effectuate the policies of theAct.Local 19 Hotel, Motel, Restaurant Employees and Bar-tenders Union, AFL-CIO, will be required to destroy anyof the pictures taken by Davis during the strike which arestill in its possession. Also, it will be required to offerRobert Shilling, Esther Adcock, JoAnne Arvieson, and Lil-lian Albanoski immediate reinstatement to their former po-sitions of employment or, if those positions no longer exist,to substantially equivalent positions without prejudice totheir seniority or other rights and privileges, dismissing, ifnecessary, anyone who may have been assigned or hired toperform the work which Shilling and Adcock had beenperforming prior to their termination on October 7, 1977,and which Arvieson and Albanoski had been performingprior to October 12, 1977, when they had commenced re-specting the picket line protesting the unfair labor practicesof Local 19 Hotel, Motel, Restaurant Employees and Bar-tenders Union, AFL-CIO. Additionally, Local 19 Hotel,Motel, Restaurant Employees and Bartenders Union,AFL-CIO, will be required to make Shilling, Adcock, andCarol Chace whole for any loss of earnings they may havesuffered by reason of their unlawful termination on Octo-ber 7, 1977, and to make whole Arvieson and Albanoskifor any loss of pay they may have suffered by reason ofLocal 19, Hotel, Motel, Restaurant Employees and Bar-tenders Union, AFL-CIO's refusal to reinstate them upontheir unconditional application to return to work on Octo-ber 24, 1977. Backpay is to be computed on a quarterlybasis, making deductions for interim earnings, and withinterest to be paid on the amounts owing and to be com-puted in the manner prescribed in F. W. Woolworth Com-N See Larand Leisurehes, Inc., supraBARTENDERS LOCAL 19 253 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDpant, 90 NLRB 289 (1950), and Florida Steel Corporation231 NLRB 651 (1977); see generally Isis Plumbing & Heat-ing Co.. 139 NLRB 716 (1962)., enforcement denied on dif-ferent grounds 322 F.2d 913 (9th Cir. 1963).Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 21Respondent Local 19 Hotel. Motel. Restaurant Employ-ees and Bartenders Union. AFL CIO, its officers, agents,and representatives, shall:I. Cease and desist from:(a) Taking pictures of employees who are engaged inpicketing or other protected concerted activities.(b) Discharging or otherwise discriminating against em-ployees with regard to their hire or tenure of employmentor any term or condition of employment for engaging inactivities on behalf of a labor organization or for engagingin activity protected by Section 7 of the Act.(c) Refusing to reinstate unfair labor practice strikersupon their unconditional applications to return to work orrefusing to reinstate any strikers who have not been perma-nently replaced by the time of their unconditional applica-tions to return to work.(d) Refusing to recognize or bargain collectively withOffice and Professional Employees Union Local 29, as theexclusive bargaining representative of the employees in thefollowing appropriate bargaining unit:All office clerical employees employed by Local 19Hotel, Motel, Restaurant Employees and BartendersUnion, AFL-CIO, at 1121 E. Santa Clara, San Jose,California: excluding all other employees, guards, andsupervisors within the meaning of the Act.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Robert Shilling, Esther Adcock. JoAnne Ar-21. In the event no exceptions are filed as provided hb Sec 12.46 of heRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recolmmended Order herein shall, as provided in Sec102.48 of the Rules and Regulations. he adopted by he Board and heconimeits findings, conclusions. and Order. anti all oiblections thereto shall hedeemed waived for all purposes.vieson, and Lillian Albanoski immediate and full reinstate-ment to their former positions of employment, dismissing,if necessary, anyone who may have been hired or assignedto perform the work that Shilling and Adcock had beenperforming prior to October 7, 1977, and that Arvieson andAlbanoski had been performing prior to October 12, 1977,or, if their former positions no longer exist. to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make them, and CarolChace for the period October 7, 1977, to February 27,1978, whole for any loss of pay they may have suffered asa result of the discrimination in the manner set forth abovein the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents all payroll and other records necessaryto compute the backpay and reinstatement rights set forthin The Remedy section of this Decision.(c) Destroy any pictures of picketing employees takenbetween October 12 and 26, 1977.(d) Upon request, recognize and bargain, effective as ofOctober 21, 1977, with Office and Professional EmployeesUnion Local 29, as the collective-bargaining representativeof the employees in the above-described appropriate unit.respecting rates of pay, wages, hours of employment, orother terms and conditions of employment and, if an un-derstanding is reached, embody such understanding in asigned agreement.(e) Post at its San Jose, California, facility copies of theattached notice marked "Appendix." 21 Copies of the no-tice, on forms provided by the Regional Director for Re-gion 32, after being duly signed by Local 19 Hotel, Motel,Restaurant Employees and Bartenders Union, AFL CIO'sauthorized representative, shall be posted immediately byit upon receipt thereof and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Local 19, Hotel,Motel, Restaurant Employees and Bartenders Union,AFL CIO, to insure that said notices are not altered, de-faced, or covered by any other material.(f) Notify' the Regional Director for Region 32, in writ-ing, within 20 days from the date of this Order, what stepsLocal 19 Hotel, Motel, Restaurant Employees and Bar-tenders Union, AFL-CIO, has taken to comply herewith.lIn the eent that this Order is enforced h a judgment of a IUnitedStates ('ourt of Appeals. the words in the notice reading "Posted by Orderof the National .ahbor Relalions Board" shall read Posted Pursuant to aJudgment of the United States (Court of Appeals Einforcing an Order of theNational abor Relations Board.